WOLF, C.J.
We deny the petition for writ of certio-rari because the trial court’s orders granting Dr. Chris Rathburn’s motions to compel do not depart from the essential requirements of the law. See Transmark, USA, Inc. v. State, Department of Ins., 631 So.2d 1112 (Fla. 1st DCA 1994). We note that, while they are arguably unclear, our reading of the trial court’s orders allows petitioners to withhold for later in camera review all accountant-client and attorney-client privileged materials relating to the instant litigation.
LEWIS and POLSTON, JJ., Concur.